Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment on 02/19/2021 with claims 8-10,             12-19 are pending in the Application.
 	 Upon review and examination, generic claim 8 is deemed allowable and withdrawn claims 12-14 that depend on and have all the limitations of the allowable generic claim 8 are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 8-10, 12-19 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 8-10, 12-15:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:
--“a gate of the first transistor comprises:
    a first portion of an interface layer on the semiconductor substrate, wherein the interface layer comprises silicon oxynitride:
    a first portion of a gate insulator layer on the interface layer; 
    a first ferroelectric layer on the first portion of the gate insulator layer; and 
    a first portion of a metal gate layer on the first ferroelectric layer; and wherein a gate of the second transistor comprises:
a second portion of the interface layer on the semiconductor substrate;
a second portion of the gate insulator layer on the interface layer; and
 a second portion of the metal gate layer on the second portion of the gate insulator layer.”--.
In combination with all other limitations as recited in claim 8.
II/ Group II: Claims 16-19:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:
--“an interface layer on the semiconductor substrate, wherein the interface layer comprises silicon oxynitride:
    a first transistor supported by said semiconductor substrate;
    a second transistor supported by said semiconductor substrate;
    wherein the first transistor includes a first ferroelectric layer insulated from a first channel region of the semiconductor substrate by a first portion of a gate insulator layer and a first portion of a gate layer on the first ferroelectric layer, wherein the first portion of the gate insulator layer is on the interface layer: and
    wherein the second transistor includes a second portion of a gate layer on a second portion of the gate insulator layer extending over a second channel region of the semiconductor substrate. wherein the second portion of the gate insulator layer is on the interface layer. “--.
In combination with all other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897